Citation Nr: 0604955	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a mood disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

3.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.

4.  Entitlement to a disability rating in excess of 10 
percent for a cervical spine disability.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability, currently claimed as 
scoliosis, with mechanical low back pain and discogenic 
sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to August 
1983.

The above matters comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO), in September 1999 and July 2004.  

In the September 1999 rating decision, the RO denied claims 
for increased ratings for the service-connected disabilities 
of the knees and cervical spine, as well as a claim for 
service connection for arthritis of the knees and cervical 
spine.  In the July 2004 rating decision, the RO denied a 
rating in excess of 30 percent for the service-connected mood 
disorder and a petition by the veteran to reopen a previously 
denied claim for service connection for a low back 
disability, currently claimed as scoliosis, with mechanical 
low back pain and discogenic sciatica.

By rating decision dated in August 2004, the RO recognized 
arthritis of the knees and cervical spine as part of the 
already service connected disabilities.

The veteran provided testimony in support of his claims for 
increased ratings for his service-connected disabilities of 
the knees and cervical spine at a hearing held at the RO in 
June 2000.  A transcript of that hearing has been made part 
of his claims folders.

More recently, the veteran requested another RO hearing, to 
address the two remaining issues on appeal, but he failed to 
report for such a hearing that was scheduled for August 2005 
and thereafter specifically withdrew his request for a 
hearing, in a document that he signed to that effect in 
October 2005.  In that document, he also asked that his case 
be immediately certified to the Board.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the five matters on appeal.

2.  The service-connected mood disorder is currently shown to 
be productive in the veteran of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms including depressed mood, anxiety, 
chronic sleep impairment, and mild memory loss.

3.  Both knees are currently shown to have normal extension 
and noncompensable limitation of flexion without additional 
limitation due to functional factors, or instability or 
subluxation.

4.  The service-connected cervical spine disability is 
manifested by slight limitation of motion with a combined 
range of motion of 275 degrees, mild cervical radiculopathy 
in each upper extremity.

5.  The Board denied a claim of entitlement to service 
connection for a low back disability in a final decision 
issued in April 1992.

6.  The evidence received since the April 1992 decision is 
cumulative and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a mood disorder are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Codes 9431-9435 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for a right knee disability are not met. 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for a left knee disability are not met. 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262.

4.  The criteria for a 40 percent rating for the service-
connected cervical spine disability are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293 (2003); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5237 (2005); 38 C.F.R. §§ 4.120, 
4.123, 4.124, 4.124a, Diagnostic Code 8513 (2005).

5.  The April 1992 Board decision that denied service 
connection for a low back disability is final and none of the 
evidence received since April 1992 is new and material so as 
to warrant the reopening of that claim.  38 U.S.C.A. 
§§ 5108, 7103(a), 7104(a) (West 2002); 38 C.F.R. §§ 3.156, 
20.1100(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

VA fully complied with its notification duties in regards to 
the veteran's claims by means of letters issued in June 2003, 
June 2004, and October 2005, as well as via telephone, as 
reflected on a Report of Contact, VA Form 119, dated in July 
2004.  Thus, the veteran in this case has received adequate 
VCAA notice.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

While VCAA notification was given after the initial decision 
denying increased ratings for the service-connected 
disabilities of the knees and cervical spine, delayed notice 
is generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given in 
regards to these three issues on appeal and, insofar as it is 
clear from the record that the veteran has been made fully 
aware of what is needed to substantiate those claims prior to 
their final adjudication by VA, he has not been prejudiced 
because he has been provided "a meaningful opportunity to 
participate in the adjudication process."  Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the veteran's claims on appeal and has had the 
veteran examined as well.  Moreover, the veteran indicated, 
in his aforementioned statement of October 2005, that he had 
no additional relevant evidence to submit and that he wanted 
his case to be certified to the Board.  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to the matters on appeal that has yet to be 
secured.

Thus, the appeal is ready to be considered on the merits.  

I.  Entitlement to a disability rating in excess of 30 
percent for a mood disorder

The veteran essentially contends that his service-connected 
mood disorder is more disabling than currently evaluated and 
that it should accordingly be assigned a rating higher than 
30 percent.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Moods disorders are evaluated under the General Rating 
Formula for Mental Disorders of VA's Schedule for Rating 
Disabilities ("the Schedule").  See 38 C.F.R. § 4.130, 
Diagnostic Codes (DCs) 9431-9435.  Under this formula, a 
rating of 30 percent is warranted for a mood disorder when 
shown to result in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent schedular rating is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) schedular rating is warranted when 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.

The only criteria for a total disability rating for any 
disability rated in accordance with VA's General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

In cases such as this where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern, and the most recent evidence 
takes precedence.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA outpatient medical records produced in the years 1999 
through 2002 reveal mental health treatment for depression, 
with symptoms including anxiety, irritability, and difficulty 
sleeping.

On VA mental disorders examination in October 2002, the 
veteran reported mental health treatment for depression since 
1994.  He also reported depression, difficulty concentrating, 
and diminished interest and pleasure in many activities, as 
well as difficulty sleeping and feeling tired every day, but 
denied any significant weight loss or gain and recurrent 
thoughts of death or suicide.  He indicated that his 
musculoskeletal pain affected him socially and industrially, 
as he could not move, bend, or straighten up like he used to.  
On a scale of zero to 10, he rated his depression as a 7 or 
8.

The veteran was neatly groomed and casually dressed, and had 
good eye contact and appropriate motor behavior.  He was 
"irritated and tired," his affect was constricted, and his 
thought process and quality of speech were both a bit 
circumstantial and slow.  There were no delusions, phobic 
ideas, or paranoia, his weight was stable, his appetite was 
average, and his energy and libido were low.  Perception-
wise, he denied any visual or auditory hallucinations.  He 
reported that at times it was hard to focus and that he felt 
like his head was "in a cloud."  He was, however, oriented 
in the three spheres and his cognitive functions, attention, 
and concentration, were all intact.  Immediate and recent 
memory were poor, but judgment was good and there was no 
suicidal or homicidal thinking.

The examiner opined that further tests were not necessary and 
gave a diagnosis of a mood disorder, secondary to the 
service-connected knee and cervical spine conditions.  He 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 55.

On VA mental disorders examination in May 2004, the veteran 
reported having been on Paxil, off and on, for the past seven 
years.  He denied having been hospitalized for psychiatric 
reasons and stated that he was currently working part-time 
with a friend.  He denied being engaged in psychotherapy and 
stated that he received his Paxil prescription through his 
primary care provider (PCP).  He reported a depressed mood 
most days, particularly because he could do less physically 
now than he could before due to his back and leg problems.  
He felt hopeless most days because of this.  He also reported 
helplessness, feeling unable to successfully relieve the pain 
without feeling over-medicated.

The veteran denied any suicidal or homicidal ideations and 
reported a somewhat impaired motivation.  He denied decreased 
interest or ability to feel pleasure, which the examiner 
noted was different from the 2002 examination, as the veteran 
now reported being able to enjoy certain things and was 
considering getting back into playing the guitar, which had 
been a hobby of his for years.  The veteran reported 
significant irritability and sleep difficulty with difficulty 
falling asleep and midnight awakening.  He reported an okay 
appetite and denied any weight gain or loss.  He reported 
poor concentration and impaired short-term memory.  He denied 
any substance abuse issues.

Regarding his functional history, it was noted that, prior to 
his current job helping a friend, the veteran had engaged in 
selling jewelry wholesale, which he did for a few years on a 
part-time basis.  When asked about the effect of his 
disability on his work, he reported mostly his physical 
problems as inhibiting his work.  He did not endorse any ways 
that his depression or any other psychiatric symptoms 
affected his work.  The examiner pointed out that it did 
appear, according to the veteran's report, that the veteran 
was very limited in what he was able to do, but that it was 
more due to his physical limitations rather than due to his 
psychiatric disability.

On mental status examination, the veteran was cooperative 
throughout the interview, was on time, and appeared his 
stated age.  Mood and affect were depressed and irritable.  
Thought process was goal directed and linear.  Thought 
content did not include any homicidal or suicidal ideation 
and revolved primarily around his physical limitations and 
pain.  There was no evidence of auditory or visual 
hallucinations or delusions.  Judgment and insight appeared 
fair.  Major depressive disorder, secondary to physical 
disabilities, was diagnosed, and a GAF score of 55 was again 
assigned.  

The examiner commented that the veteran's depression was 
moderate.  He added that In comparison to his previous 
Compensation and Pension exam, his symptoms did not appear to 
have worsened.

The evidence reveals the veteran to be a chronically, 
moderately depressed individual whose symptoms include 
irritability and feelings of hopelessness and helplessness, 
as well as impaired memory and concentrating and sleeping 
difficulties.   His GAF scores of 55 given in October 2002 
and May 2004 indicate moderate impairment.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130.  In fact, this degree of impairment 
was specifically confirmed at his most recent VA mental 
disorders examination

The current symptomatology reveals that the service-connected 
mood disorder is productive in the veteran of occupational 
and social impairment with occasional decreased in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms including depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss.  
This symptomatology entitles him to the current rating of no 
more than 30 percent.

The evidence shows that he has been described as hard working 
and without reported impairment in work as a sales person.  
Thus, his service-connected mood disorder is not shown to be 
productive of occupational and social impairment with reduced 
reliability and productivity.  In other words, the criteria 
for the next higher rating of 50 percent are not met or 
approximated.

While the Board acknowledges the veteran's competence to 
report symptoms, the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are clearly more probative of the degree of 
impairment of a disability than the lay statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)

His claim for a rating higher than the current rating of 30 
percent for his service-connected mood disorder fails, and 
must be denied.  38 C.F.R. §§ 4.7, 4.21.  The doctrine of 
reasonable doubt is not for application, and the claim is 
denied.

Extra-schedular consideration of this claim under 38 C.F.R. 
§ 3.321(b)(1) is not warranted either because it is not shown 
nor has it been alleged that the service-connected mood 
disorder is so unusual or exceptional that it renders 
impractical the application of the regular schedular 
standards.  Specifically, it is not shown that the service-
connected disability causes marked interference with 
employment or that it requires frequent periods of 
hospitalization.  The veteran has reported that he is able to 
hold a job, has denied a significant impact of his 
psychiatric disability on his employment, and has also denied 
having had any psychiatric hospitalizations.

II.  Entitlement to disability ratings in excess of 10 
percent each
 for the service-connected disabilities of the right and left 
knees

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that, in applying these regulations, VA 
should obtain examinations in which the examiner determines 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range of motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the Schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The veteran is currently in receipt of 10 percent ratings 
each under the provisions of DC 5257 and DC 5003of the 
Schedule.  DC 5257 provides a 10 percent rating for slight, 
recurrent subluxation or lateral instability of the knees.  
38 C.F.R. § 4.71a, Part 4, DC 5257.   Recurrent subluxation 
or lateral instability that is moderate or severe warrants 
higher ratings of 20 or 30 percent, respectively.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated under the criteria for 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis is to be rated on 
the basis of limitation of motion of the affected joint under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.

VA's General Counsel has held that a knee disability may 
receive separate ratings under DCs evaluating instability 
(DCs 5257, 5262, and 5263) and those evaluating range of 
motion (DCs 5003, 5010, 5256, 5260, and 5261).  VAOPGCPREC 
23-97 (1997) (holding that a veteran who has arthritis with 
restricted motion and instability in the knee may receive 
separate ratings for each set of symptomatology under 
different diagnostic codes); see also VAOPGCPREC 9-98 (1998) 
(holding that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee and the knee 
also exhibits limitation of motion, consideration should be 
given to assigning a separate rating based on painful motion 
under 38 C.F.R. §§ 4.40, 4.45, 4.59).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DC 5260 and DC 5261.  
VAOPGCPREC 9-2004 (2004).

The Schedule also provides for ratings of 10, 20, or 30 
percent when there is limitation of the flexion of the leg to 
45, 30, or 15 degrees, respectively, and for ratings of 10, 
20, 30, 40, or 50 percent for limitation of the extension of 
the leg to 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Part 4, DCs 5260, 5261.

The Schedule also provides for ratings ranging between 30 and 
60 percent when there is any type of ankylosis.  38 C.F.R. 
§ 4.71a, Part 4, DC 5256.  

Additionally, impairment of the tibia and fibula manifested 
by malunion, with slight knee or ankle disability, would 
warrant a 10 percent rating.  If manifested by malunion, with 
moderate knee or ankle disability, it would warrant a 20 
percent rating, and, if manifested by malunion, with marked 
knee or ankle disability, it would warrant a 30 percent 
rating.  If the impairment is manifested by nonunion of the 
tibia and fibula, and there is loose motion, requiring brace, 
a maximum rating of 40 percent would be warranted.  38 C.F.R. 
§ 4.71a, Part 4, DC 5262.

The report of a VA joints examination conducted in October 
2002 reveals complaints of constant pain, weakness, 
stiffness, heat, instability, fatigability, and lack of 
endurance in both knees, but with no episodes of locking and 
no need to use crutches, a brace, a cane, or corrective 
shoes.  The veteran also denied any surgery to either knee 
and it was noted that there was no dislocation or recurrent 
subluxation, as well as no inflammatory arthritis, in the 
knees.  In the veteran's opinion, the effects of the 
disabilities of the knees on his usual occupation and daily 
activity had been severe, as they had forced him to leave his 
full-time job in the construction industry.

On physical examination, the right and left knees had active 
and passive flexion from zero to 115 degrees and from zero to 
112 degrees, respectively, with pain behind the knees at the 
extremes.  Both patellae looked relatively normal in 
anatomical bony appearance, except for bilateral raised 
patellae.  The left patella was more mobile on the medial 
lateral slide than the right patella, and there was no heat, 
erythema, inflammation, fluid wave, or tenderness with 
manipulation of the knees in the supine position, 
bilaterally.  Deep knee bends lasted for only 22 seconds due 
to weakness and fatigue.  Muscle tone and gait were both 
normal although the veteran could not walk on his toes, 
heels, or tandem gait.  X-rays revealed sclerosis in both 
patellae and early degenerative joint disease (DJD).

On VA joints examination in May 2004, the veteran reported 
that it was very painful to pick up objects because of knee 
pain.  The veteran stated that the least knee pain was a five 
or six out of 10 when he was in the supine position for about 
15-30 minutes.  He also stated that, when he fell asleep in 
one position, he awoke three or four times per night with 
knee pain, which was relieved by changing his position.  He 
took analgesics at bedtime.  Pain was worse while sitting for 
more than 10 or 15 minutes or when climbing or descending 
stairs.  Exacerbations of pain peaked at 10, and they were 
relieved down to five or six with analgesics.  

The veteran reported that his knees always felt weak, 
fatigued, and lacking endurance, and that they were stiff and 
felt like "popcorn," crackling when he extended and flexed 
them.  Once in a while they would swell, but they did not 
become hot or red.  The knees, particularly the left one, 
felt unstable while going up or down stairs, as if they would 
give way.  The veteran, however, had not fallen down and 
denied any locking of the knees.  Changes in weather provoked 
flare-ups of persistently higher level pain.  The veteran 
denied using crutches, a brace, a cane, or corrective shoes.  
There had been no surgery and no subsequent injury of the 
knees since service, and there was no dislocation or 
recurrent subluxation, as well as no inflammatory arthritis.  
The veteran stated that he worked in sales part time for 20 
hours a week, which was seasonal.

On physical examination in the supine position, both knees 
extended to zero degrees.  Right active knee flexion was from 
zero to "+123" degrees, while right passive flexion was 
from "+123" degrees to "+135" degrees, with no pain or 
stiffness.  Left active knee flexion was from zero to 
"+125" degrees, while left passive flexion was from "+125" 
to "+132" degrees, again with no pain or stiffness.  
Palpation of the knees provoked right medial epicondyle pain 
and left lower epicondyle pain.  There was, however, no 
inflammation, other than bilateral psoriasis, with hot red 
patches on these, as well as no other inflammation, edema, 
fluid wave, heat, or popliteal bulge or pain, bilaterally.

Repetition maneuver was performed with the veteran standing 
facing the exam table, with partial deep knee bends.  A total 
of three sets within 10 seconds were performed, and these 
were limited by co-existing low back pain and onset burning 
anterior thighs to both knees.  

Stability tests of the knees revealed normal medial and 
lateral collateral ligaments, normal anterior and posterior 
cruciate ligaments, and normal medial and lateral meniscus, 
in both knees.  The diagnosis was "bilateral knees 
demonstrate stability with limitation posted by the non-
service-connected lumbar spine condition," and the examiner 
further opined that the bilateral knee condition had only 
mild functional impairment.  He further pointed out that the 
veteran did not use any "assistive" devices for his knees 
and that the only effects of his bilateral knee disabilities 
on his daily activities were "elimination of martial arts 
recreational activity."  He also noted that there was pain 
with ranges of motion and repetitive use, as well as with 
weight bearing.

X-rays of both knees performed in September 2004 revealed no 
acute fractures, subluxations, osseous abnormalities, or 
joint effusions.  The pertinent impression was "unremarkable 
two views of bilateral knees."

The evidence shows that the veteran has not been found to 
have a compensable limitation of extension or flexion of 
either knee.  The 2002 examination found pain on the extremes 
of motion and thereby suggested that the veteran had a 
noncompensable level of limitation of extension and flexion.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  

The most recent examination showed, however, only 
noncompensable limitation of flexion.  The veteran was able 
to achieve a normal range of extension without pain or other 
factors causing additional limitation, and there was no 
additional limitation of flexion due to functional factors.  
This examination takes precedence over the earlier findings.  
Francisco.

The most recent examination also revealed that all ligaments 
were intact, and showed no evidence of instability.  Thus, a 
separate compensable rating under DC 5257 is not warranted.

There is also no evidence of either malunion or nonunion of 
the tibia and fibula.  Indeed, the recent X-rays rule out 
such a finding.

The objective evidence shows that both patellae have a normal 
anatomical appearance, that there is no history of 
dislocations or recurrent subluxation, or inflammatory 
arthritis, that there is normal gait and no evidence of 
edema, fluid wave, popliteal bulge or pain, that there is no 
need for the use of crutches, braces, canes, corrective 
shoes, or any assistive devices, and that both knees are 
stable.  Thus, there is not basis for an evaluation in excess 
of 0 percent for either knee.  

While the Board acknowledges that the veteran is competent to 
report symptoms, the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are clearly more probative of the degree of 
impairment of a disability than the lay statements.  
Cartright.  

The evidence is against the assignment of ratings in excess 
of 10 percent for each knee.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Extra-schedular consideration of this claim under 38 C.F.R. 
§ 3.321(b)(1) is not warranted either because it is not shown 
nor has it been alleged that the service-connected 
disabilities of the knees are so unusual or exceptional that 
they render impractical the application of the regular 
schedular standards.  Specifically, it is not shown that 
these disabilities cause marked interference with employment 
or that they require frequent periods of hospitalization so 
as to warrant extra-schedular consideration.

III.  Entitlement to a disability rating in excess of 10 
percent
for a cervical spine disability

Prior to September 26, 2003, a service-connected cervical 
spine disability could be rated as 10 percent disabling, 
under the DC of the Schedule that addresses limitation of 
motion of the cervical spine, if the objective evidence of 
record revealed that the limitation of motion was slight.  
That version of DC 5290 also provided for higher ratings of 
20 and 30 percent, respectively, if there was objective 
evidence of moderate or severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Part 4, DC 5290 (2003).

Also prior to September 26, 2003, DC 5287 provided for 
ratings of 30 and 40 percent, respectively, for favorable or 
unfavorable ankylosis of the cervical spine.  38 C.F.R. 
§ 4.71a, Part 4, DC 5287 (2003).  Additionally, if, prior to 
September 23, 2002, a service-connected disability of the 
cervical spine were to be found to involve an intervertebral 
disc syndrome (IVDS), ratings ranging between zero and 60 
percent could be considered, under the provisions of DC 5293.

Regulations addressing the rating of service-connected 
disabilities of the spine were amended in 2002 and 2003.  The 
first regulatory change, which was made effective from 
September 23, 2002, affected only the rating criteria for 
IVDS, to now essentially require that the evaluation be based 
on the frequency of any incapacitating episodes or on the 
combined neurologic and orthopedic disability.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).

The second regulatory change, which affected the rating 
criteria addressing all diseases and injuries to the spine, 
to include IVDS, was made effective from September 26, 2003.  
68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 32449-
32450 (June 10, 2004).

In essence, this second set of rating criteria mandates that 
the ratings be assigned under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is rated 100 percent 
disabling.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine, while a 
30 percent disability rating is assigned for forward flexion 
of the cervical spine to 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 20 percent 
disability rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, for combined range of motion of the cervical 
spine not greater than 170 degrees, or for muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243 
(2005).

Any associated neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 
5235-5243, Note (1) (2005).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, DCs 5235-5243, Note (2) (2005).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in above.  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (3) (2005).  

Each range of motion measurement should be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(4) (2005).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(5) (2005).

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 
86). 

Disability in the field of neurological conditions and 
convulsive disorders is ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with 
consideration to be afforded to factors such as complete or 
partial loss of use of one or more extremities.  Reference 
should be made to the appropriate schedule.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120. 
 
With some exceptions, disability from neurological conditions 
and their residuals may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, the rating should be 
accomplished by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  38 C.F.R. 
§ 4.124a. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124. 

DCs 8510 through 8513 of the Schedule address paralysis of 
the radicular groups.  They are preceded by the following 
note, applicable to all diseases of the peripheral nerves:

The term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
picture for complete paralysis given with 
each nerve, whether due to varied level 
of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.  The ratings for the peripheral 
nerves are for unilateral involvement; 
when bilateral, combine with application 
of the bilateral factor. 
38 C.F.R. § 4.124a, note.

For the rating of paralysis of all radicular groups under DC 
8513, or neuritis or neuralgia of all radicular groups under 
DC 8613 and DC 8713, the minimum rating is 20 percent for the 
upper extremity, irrespective of whether it is the major 
(dominant) or minor upper extremity.  When the paralysis is 
incomplete and mild; ratings of 40 and 30 percent for the 
major and minor extremities, respectively, when the paralysis 
is incomplete and moderate; ratings of 70 and 60 percent for 
the major and minor extremities, respectively, when the 
paralysis is incomplete and severe; and maximum ratings of 90 
and 80 percent, respectively, when the paralysis is complete.  
38 C.F.R. § 4.124a, DCs 8513, 8613, 8713.

Ratings identical to those listed above are provided for mild 
and moderate incomplete paralysis of the upper, middle, and 
lower radicular groups, under DCs 8510, 8511, and 8512, 
respectively, and also under DCs 8610 and 8710, DCs 8611 and 
8711, and DCs 8612 and 8712, when the paralysis is 
specifically identified as neuritis or neuralgia, 
respectively.  38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 
8610, 8611, 8612, 8710, 8711, 8712.

Pursuant to Francisco, the Board has reviewed all the 
evidence (which includes VA joint examination reports dated 
in June 1999 and October 2002), but has placed more probative 
value on the most recently produced medical evidence, 
(specifically, the report of the May 2004 VA joints 
examination).

The June 1999 VA joint examination report reveals complaints 
of neck pain, with a lot of aching into both shoulders, as 
well as frequent crepitus, and an essentially normal physical 
examination, with minimal loss of ranges of motion, and no 
evidence of any sensory loss or weakness in the upper 
extremities.  It also reveals that there was radiological 
evidence of degenerative disc changes in the lower cervical 
spine at the C5-6 and C6-7 levels, with anterior and 
posterior osteophytes.

The October 2002 VA joint examination report reveals 
complaints of much worse, constant, cervical spine pain, with 
reports of the neck becoming stiff, weak, and fatigued with 
ranges of motion of the head and neck.  It also reveals 
neurological findings of weak biceps and forearm strength, 
but only on the left side, with normal hand strength grip, 
bilaterally, physical findings of decreased extension of the 
neck (from zero to 16 degrees), and radiological evidence of 
DJD of the cervical spine, with narrowing of neural foramen 
at C5-6 and C6-7, bilaterally.
 
On VA joint examination in May 2004, the veteran again 
reported awakening, when sleeping in the wrong position, with 
numbness in his right arm, which was relieved by getting out 
of bed, walking around, and shaking his arm.  During the day, 
however, his arms did not become weak and he did not drop 
objects.  If he moved his head or neck "too much," he would 
have intermittent mild numbness of his arms, especially the 
right arm.  The least pain in his cervical spine was five to 
six, out of 10, which persisted for 24 hours a day.  
"Wrong" movements of the head or neck would exacerbate the 
pain momentarily to a level of nine or 10.  Pain level stayed 
at five to six out of 10 most of the time with prescribed 
analgesics.

The veteran stated that the head and neck always felt stiff 
and that there was no pain radiating down either arm.  When 
he moved his head and neck to the left, he had proximal neck 
pain behind and inferior to his left ear.  Flare-ups would 
worsen in winter time, with cold wet weather, when he felt 
more stiff and had decreased ranges of motion of the head and 
neck.  The cervical spine felt better during hot, humid, 
summer weather, during which time he had less flare-ups of 
pain.  There had been no weight loss, fevers or malaise, and 
the veteran attributed his intermittent lightheaded dizziness 
to his psychotropic medications.  

The veteran denied any trauma, injury, or surgery to the 
cervical spine since service, and stated that, since he 
changed sitting positions while driving to become more 
comfortable, there was no impediment or limitation to 
driving.  He used to enjoy martial arts as a recreational 
activity but had had to stop due to his painful knees, lower 
back, and cervical spine.

On physical examination, the veteran had normal posture and 
normal gait and looked to be in no acute distress.  
Neurologically, all fingers had intact sensation and deep 
tendon reflexes of the triceps and biceps were all "1+/1+ 
brisk and equal."  There was intact, equal, sustained 
strength of the head, neck, shoulders, biceps, triceps, and 
hand grasps, bilaterally.

With the veteran in the sitting position, the spine was 
tapped, descending and ascending from the cervical to the 
lumbosacral areas without pain, stiffness, guarding, or 
recoiling with moderate percussion of the spine.  Forward 
flexion was accomplished from zero to 45 degrees, with left 
lateral cervical spine pain at the end point.  Extension was 
accomplished from zero to +40 degrees, with left lateral 
cervical spine pain at the end point.  Left lateral flexion 
was from zero to 30 degrees with pinching of the cervical 
spine at end point.  Right lateral flexion was from zero to 
+40 degrees, with no pain.  Left lateral rotation was from 
zero to 60 degrees with pinch sensation at the end point of 
the cervical spine, while right lateral rotation was from 
zero to +60 degrees, with stiffness of the cervical spine at 
the end point.

Repetition maneuver of the head and neck consisting of 
alternating flexion, extension, left and right lateral 
flexion and rotation was performed for a total of 60 seconds.  
At 60 seconds, the veteran felt mildly dizzy and felt 
crunching of the cervical spine, which was not audible.  The 
pertinent diagnoses were cervical radiculopathy, stable, 
without additional loss of range of motion during repetitive 
testing, and neurological impairment noted as paresthesias 
during sleep with cervical spine position influencing 
frequency and extent of neurological deficit, but no 
limitation of motor or sensory function, during daytime, of 
the upper extremities.

VA X-rays of the veteran's cervical spine obtained in 
September 2004 were interpreted as showing degenerative 
changes at C5-6 with loss of normal cervical lordosis.  There 
were also changes at C6-7 with anteriorly pointing 
osteophytes.  Neural foramina at that level also appear 
somewhat narrowed.  The only change since a 2002 examination 
was that the previously normal cervical lordosis had now been 
replaced by a straightening of the cervical spine.

In reviewing this case under the regulations in effect prior 
to September 2002, the Board finds that a rating higher than 
the current rating of 10 percent is not warranted on the 
basis of ankylosis (DC 5287) or limitation of motion (DC 
5290), as there is clearly no ankylosis of the cervical spine 
and the limitation of motion of the cervical spine as noted 
earlier is clearly more closely described as slight, rather 
than moderate.

The May 2004 diagnoses of cervical radiculopathy and 
neurological impairment with associated paresthesias, 
however, lead the Board to find that there is objective 
evidence of an IVDS.  The reported symptomatology (including 
constant, severe pain, with associated weakness, stiffness, 
fatigability, and lack of endurance), when analyzed in 
conjunction with the objective findings reported (including 
the more recent examiner's comments to the effect that the 
cervical radiculopathy was stable and that the neurological 
impairment produced no limitation of motor or sensory 
functions during daytime) lead the Board to find, resolving 
any reasonable doubt in favor of the veteran, that the IVDS 
is moderate.  This finding would warrant a 20 percent rating 
under the old version of DC 5293 of the Schedule.

Because of the examiner found the neurological component of 
this disability to be minimal at most, the Board finds that 
the IDVS is not severe, or pronounced.  Therefore, a rating 
higher than 20 percent under the old version of DC 5293 is 
not warranted.

Since only the regulation addressing IVDS was amended as of 
September 2002, the  Board must now determine whether a 
rating higher than 20 percent would be warranted under the 
amended DC 5293, as of September 2002.  Since there is no 
evidence in this case of any incapacitating episodes over the 
past 12 months, the evaluation cannot be made based on the 
frequency of these episodes.  However, this new version of DC 
5293 permits the assignment of separate evaluations for the 
orthopedic and neurological manifestations of the disability.

The Board has evaluated the neurological impairment arising 
from the veteran's service-connected cervical spine 
disability under DC 8513, because examiners have not limited 
the neurologic disability to any specific radicular group.  
The weight of the evidence, which reveals an essentially 
stable and mostly negative neurological examination, shows 
that the impairment is no more than mild.  Accordingly, 
resolving any reasonable doubt in favor of the veteran, the 
Board finds that the service-connected disability has a 
neurological component more closely described as bilateral, 
mild, incomplete paralysis of the radicular nerves.  This 
finding would warrant separate ratings of 20 percent for each 
upper extremity, under DC 8513, as of September 2002.

Because there is also an orthopedic component to the service-
connected cervical spine disability, the above two ratings 
would then have to be combined, pursuant to the provisions of 
Section 4.25, with a rating of 10 percent on account of 
slight limitation of the motion of the cervical spine under 
DC 5290.  The application of these three figures to the 
combined ratings table results in a combined rating of 40 
percent, as of September 2002.  38 C.F.R. § 4.25.

As of September 2003, all spine disabilities are evaluated, 
as explained earlier, under the General Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.   As noted earlier, since 
there is no evidence in this case of any incapacitating 
episodes, a rating based on any such episodes is not 
warranted.

In rating the service-connected cervical spine disability 
under the General Formula for Diseases and Injuries of the 
Spine, the Board notes that the combined range of motion of 
the cervical spine is 275 degrees, which is greater than 170 
degrees but not greater than 335 degrees.  This would warrant 
a rating of 10 percent under the new DC 5237.  The next 
higher rating of 20 percent would not be warranted because 
the forward flexion of the cervical spine is not between 15 
and 30 degrees and the combined ranges of motion are not 
lesser than 170 degrees.

Under the amendments in effect since September 2003, the 
ratings previously discussed of 20 percent for each upper 
extremity, under DC 8513, are to be combined again with the 
rating based on orthopedic impairment, which again happens to 
be 10 percent.  Once again, the application of these three 
figures to the combined ratings table results in a combined 
rating of 40 percent.  38 C.F.R. § 4.25.

In sum, the evidence warrants a current rating of 40 percent 
for the cervical spine disability.

Finally, it is noted that extra-schedular consideration of 
this claim under 38 C.F.R. § 3.321(b)(1) is not warranted 
because it is not shown nor has it been alleged that the 
service-connected cervical spine disability is so unusual or 
exceptional that it renders impractical the application of 
the regular schedular standards.  Specifically, it is not 
shown that it causes marked interference with employment or 
that it requires frequent periods of hospitalization.

IV.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability, currently claimed as 
scoliosis, with mechanical low back pain and discogenic 
sciatica

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In August 1990, the veteran filed a claim for service 
connection for a low back disability, which he believed he 
had developed as a result of an injury during service in July 
1981.

By rating decision dated in April 1991, the RO denied service 
connection for a low back disability, after essentially 
concluding that there was no evidence linking 
the veteran's current mechanical low back pain, with 
discogenic sciatica, with service, and that there was no 
evidence of an actual injury to the low back during service, 
but only inservice findings of scoliosis of the thoracolumbar 
spine.  The veteran appealed this decision to the Board.

In an April 1992 decision, the Board denied the veteran's 
service connection claim after finding that the veteran's 
inservice complaints of low back pain were not associated 
with chronic acquired low back pathology and that no chronic 
acquired low back pathology which could be etiologically 
traced to service was demonstrated.

At the time of the Board's 1992 decision, Board decisions 
were (as they are today) final on the date of the date 
stamped on the face of the decision, unless the Chairman of 
the Board ordered reconsideration of the decision.  
38 U.S.C.A. §§ 7103(a), 7104(a) (West 1991); 38 C .F.R. 
§ 20.1100 (1992).  

Once final, a decision can only be considered on the merits 
if new and material evidence is received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); 38 C.F.R. § 3.156.

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans.  In the present case, the April 1992 
Board decision, which the veteran did not appeal nor asked to 
be reconsidered, was the last final denial of the veteran's 
service connection claim.  Thus, the evidence to be reviewed 
for purposes of determining whether new and material evidence 
sufficient to reopen the claim has been received is the 
evidence that was associated with the record since April 
1992.

The veteran's application to reopen was received at the RO in 
January 2004.

For applications to reopen filed on or after August 29, 2001, 
new and material evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence that was of record as of April 1992 included the 
veteran's service medical records, which confirm the 
veteran's complaints of low back and cervical spine pain in 
July 1981, with an assessment of low back pain of unknown 
etiology, and cervical radiculitis, with mild cervical 
radiculopathy.  The service medical records also reveal an 
impression of scoliosis from T-11 through L2 in August 1981, 
and a negative clinical evaluation of the veteran's spine at 
the time of his medical examination for separation purposes 
in June 1983, with a notation to the effect that the veteran 
had been found to have mild scoliosis in 1981 but that he was 
"asymptomatic of back pain."

The evidence that was of record when the Board issued its 
decision of April 1992 also included the report of a VA 
medical examination conducted in November 1990, revealing 
complaints of low back pain and the examiner's impression of 
mechanical low back pain, with discogenic sciatica.

The evidence that has been associated with the veteran's 
claims files since April 1992 includes a June 1999 VA joints 
examination report, noting that the veteran has radiological 
evidence of Schmorl's nodes at the superior end plates of L1 
and L2, with normal sacroiliac joints, unremarkable pre and 
paravertebral soft tissues, and no evidence of DJD in the 
lumbar spine.  That report also reveals the examiner's 
opinion that the veteran's low back discomfort "may well be 
mechanical in nature with intermittent muscle spasm as the 
most likely etiology."

The new evidence also consists of the report of a March 2000 
bone scan of the veteran's lumbar spine, which was 
interpreted as revealing "no evidence to suggest bony 
pathology in the lower back;" the veteran's testimony at his 
June 2000 RO hearing, essentially restating his contentions 
of record to the effect that he believes that he has a low 
back disability that is etiologically related to service; and 
an April 2002 VA outpatient medical record, according to 
which the veteran stated that "my back is really hurting.  I  
injured it either lifting 100 lb cases at work or working 
out."

The new evidence also consists of the report of the October 
2002 VA joints examination, which reveals a diagnosis of 
facet joint disease at L4-5 and L5-S1; the report of a June 
2003 VA X-ray of the lumbar spine, with an impression of no 
significant anterior or retrolisthesis and no significant 
degenerative changes; and the report of a June 2003 VA MRI of 
the lumbar spine, revealing intact alignment, preserved 
vertebral body height, no significant central spinal 
stenosis, a small anular tear and small focal disk bulge at 
L4-5 with no significant impact on the thecal sac, a larger 
focal central disk bulge at L5-S1, with compromise of both 
neural foramina and a possible mass effect on the S1 nerve 
roots, bilaterally.

The new evidence also consists of VA outpatient medical 
records dated in September 2003 and June 2004 revealing 
impressions of minimal facet joint disease at L4-5 and L5-S1 
and lower back pain with radiation, respectively.

Also added to the record since April 1992 is the report of 
the VA joints examination conducted in May 2004, which 
essentially confirms the veteran's complaints of low back 
pain and the fact that he has a "nonservice-connected lumbar 
spine condition [which] limits left and right knee exam for 
endurance and repetitive testing."

The "new" statements from the veteran, as well as the 
"new" medical evidence descriptive of the current severity 
of the veteran's low back condition, are new, in the sense 
that they are all documents produced after April 1992.  They 
are, however, merely cumulative, inasmuch as they either 
reiterate the veteran's historical contentions of there being 
a nexus between his lower back disability and service, or 
reiterate the fact that he has a disability of the lower 
back.

The evidence submitted since the 1992 Board decision is not 
new and material, as by itself, or even when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.  
Specifically, it lacks the essential, unestablished element 
of a link between a current disability and service.  Instead, 
the new evidence, as indicated above, provides no more than a 
mere reiteration of the veteran's contentions and 
confirmation of the fact that he has some disability in his 
lower back.  In that sense, the new evidence is considered 
cumulative and redundant, and as such, does not raise a 
reasonable possibility of substantiating the claim.

Accordingly, because the veteran has not submitted new and 
material evidence, his application to reopen his previously 
denied claim for service connection for a low back disability 
has failed, and must accordingly be denied.


ORDER

A disability rating in excess of 30 percent for the service-
connected mood disorder is denied.

A disability rating in excess of 10 percent for the service-
connected right knee disability is denied.

A disability rating in excess of 10 percent for the service-
connected left knee disability is denied.

A 40 percent rating for a cervical spine disability is 
granted.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disability, currently claimed as scoliosis, with mechanical 
low back pain and discogenic sciatica, remains unopened and 
the appeal is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


